Title: To James Madison from William C. C. Claiborne, 19 November 1809 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


19 November 1809, New Orleans. His official letters to Gallatin will give details of the rascality of William Brown, the local customs collector who has absconded with a large sum of public money. The office thus vacated is lucrative, and the collector can reside a mile from the city during the summer so that “he may calculate on enjoying health.” Sounded out Benjamin Morgan to see if he would accept an appointment, but he refused. Knows of no others whom he would willingly recommend. The position is one of great influence, so that the designated person “should unite to sterling Integrity, pure Republicanism.” Takes the liberty of writing JM so candidly because of his desire to see “the Government of the United States respected and beloved by the People of this Territory.”
